DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 9-10, 12-13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arrasvuori et al. (US 2013/0202265).

Regarding claim 1, Arrasvuori teaches computer-implemented method for providing over a network a video content item comprising video data for a plurality of camera angles ([0006], [0028], Figs. 1-2), the method comprising:

causing to be dynamically identified, using processing circuitry, one or more of the plurality of camera angles as likely to be of interest ([0026], “The service 18 includes suitable hardware and software, including a memory(ies) 22 and a controller(s) 24 to store the transferred videos and perform operations regarding the videos as further described below. The controller 24 may include, for example, processors such as in server computers.” [0031], “The service 18 can analyze multiple videos captured at an event for identifying objects-of -interest in the videos. For example, if a guitarist appears in six out of the ten different video angles, then the service 18 may determine the guitarist to be a potential object-of-interest. This analysis may be done ‘on the fly’ for live broadcasted material, or after the event when videos of the different angles have been uploaded to the service.”); and
causing to be provided, to the device, the video data for the one or more of the plurality of camera angles ([0028], “User(s) can use the client(s) 26 to view the videos from the service 18 via the connection 28.” [0030], “The clients 26 can be used to view the different videos, where each video has a different viewing angle of the objects-of-interest.” Figs. 1-2).

Regarding claim 10, Arrasvuori teaches a system for providing over a network a video content item comprising video data for a plurality of camera angles ([0006], 

Regarding claims 3 and 12, Arrasvuori teaches wherein causing to be dynamically identified the one or more of the plurality of camera angles comprises identifying the one or more of the plurality of camera angles is likely to be of interest relative to other camera angles of the plurality of camera angles ([0031], “The service 18 can analyze multiple videos captured at an event for identifying objects-of -interest in the videos. For example, if a guitarist appears in six out of the ten different video angles, then the service 18 may determine the guitarist to be a potential object-of-interest. This analysis may be done ‘on the fly’ for live broadcasted material, or after the event when videos of the different angles have been uploaded to the service.” [0032], [0037], “While streaming the video to multiple clients, the video service analyzes every camera angle and identifies possible objects-of-interest in them.” [0051]).



Regarding claims 9 and 18, Arrasvuori teaches wherein the video data corresponds to at least one of a real-time broadcast or prerecorded content item ([0031], [0040], “In one example, initially the video service 18 begins to stream a broadcast of an event that has been recorded (or is being captured live) by multiple cameras.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Arrasvuori and Setteducati (US 6934002).

Regarding claims 2 and 11, Arrasvuori teaches the limitations specified above; however, the combination does not expressly that making the video data for the plurality of camera angles available to the device comprises providing, to the device, a plurality of video data addresses hosting the video data corresponding to the plurality of camera angles.
Setteducati teaches making video data for a plurality of camera angles available to a device comprises providing, to the device, a plurality of video data addresses hosting the video data corresponding to the plurality of camera angles (Col. 2, lines 17-26, “According to one aspect of the invention, in a system for broadcasting or otherwise displaying a magic show, views of motion elements of a particular trick taken from different predetermined camera angles are broadcast or displayed simultaneously on different channels, pages or addresses so that an individual member of the audience can switch between the different channels, pages or addresses to select any one or more of the views of a same motion element, precisely when desired.”).
In view of Setteducati’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arrasvuori such that making the video data for the plurality of camera angles available to the device comprises providing, to the device, a plurality of video data addresses .

Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Arrasvuori and Arora et al. (US 2014/0130079).

Regarding claims 5 and 14, Arrasvuori teaches the limitations specified in claims 1 and 10, and teaches that identifying the one or more of the plurality of camera angles is likely to be of interest relative to other camera angles comprises determining that a view has a better presentation of a selected object-of-interest (Arrasvuori: [0035]); however, Arrasvuori does not expressly teach that identifying the one or more of the plurality of camera angles is likely to be of interest relative to other camera angles comprises determining that a view of an event being depicted is unobstructed.
Arora teaches identifying one or more of a plurality of camera angles is likely to be of interest relative to other camera angles comprises determining that a view of an event being depicted is unobstructed ([0031], “In one embodiment, viewing user is presented with a list of objects or angles that have been tagged by one of feeds 1-5 from which to select.” [0028], “In one embodiment, the transmitted feeds 1-5 are obtained by clearinghouse 20 or otherwise, block 600, FIG. 6. At some point, input from the user, such as identification of an object of interest or viewing device specifications are provided to clearinghouse, block 610. The feeds and viewer input are compared to rank the feeds, block 620.” [0033], [0034], “for a viewer wishing to focus on first presenter 104, feed 3 would be ranked lower in that the viewing angle/line of sight 108 
In view of Arora’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arrasvuori such that identifying the one or more of the plurality of camera angles is likely to be of interest relative to other camera angles comprises determining that a view of an event being depicted is unobstructed. The modification would serve to enhance the user viewing experience.

Regarding claims 6 and 15, Arrasvuori teaches the limitations specified in claims 1 and 10; however, the combination does not expressly teach that identifying the one or more of the plurality of camera angles is likely to be of interest relative to other camera angles comprises determining a ranking of the plurality of camera angles.
Arora teaches identifying one or more of a plurality of camera angles is likely to be of interest relative to other camera angles comprises determining a ranking of the plurality of camera angles ([0031], “In one embodiment, viewing user is presented with a list of objects or angles that have been tagged by one of feeds 1-5 from which to select.” [0028], “In one embodiment, the transmitted feeds 1-5 are obtained by clearinghouse 20 or otherwise, block 600, FIG. 6. At some point, input from the user, such as identification of an object of interest or viewing device specifications are provided to clearinghouse, block 610. The feeds and viewer input are compared to rank the feeds, block 620.” [0033], [0034], “for a viewer wishing to focus on first presenter 104, feed 3 
In view of Arora’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arrasvuori such that identifying the one or more of the plurality of camera angles is likely to be of interest relative to other camera angles comprises determining a ranking of the plurality of camera angles. The modification would serve to enhance the user viewing experience.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Arrasvuori, Arora, and Opaluch (US 2008/0148317).

Regarding claims 7 and 16, the combination teaches the limitations specified above, and teaches causing to be provided, for display at the device, a plurality of visual indicators of the plurality of camera angles (Arora: [0031], “In one embodiment, viewing user is presented with a list of objects or angles that have been tagged by one of feeds 1-5 from which to select.” [0034], “Furthermore, embodiments are envisioned where viewer feedback rankings of the feed are considered in the ranking. Given the inputs, viewing device 7 then presents one or more feeds 1-5 (such as the most highly ranked feed) to a user to be watched simultaneously, or from which to select a single feed 1-5, FIG. 4, block 560.” Figs. 4-5). However, the combination does not expressly teach that the plurality of visual indicators are indicative of the determined ranking of the plurality of camera angles.

In view of Opaluch’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the plurality of visual indicators are indicative of the determined ranking of the plurality of camera angles. The modification would serve to facilitate navigation and selection of camera angles for viewing by users.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Arrasvuori and Opaluch.

Regarding claims 8 and 17, Arrasvuori teaches the limitations specified above; however, the combination does not expressly teach that causing to be dynamically identified the one or more of the plurality of camera angles comprises determining, 
Opaluch teaches determining, based on historical data, that one or more of a plurality of content is likely to be of interest ([0042], “The preferred channel listing can be displayed in a hierarchical arrangement comprising a first column comprising a category 500 and a second column 502 comprising programs in order of likelihood of interest to the viewer. Thus, in FIG. 5, the order of presentation of most likely categories includes news programs 512, movie programs 514, and music programs 516. The last two programs are game shows 518 and financial programs 520. The order of the categories are typically based in part on historical viewing data, the time of day the EPG data is viewed, as well as some external factors, as will be discussed. … The last categories in the list (e.g., games shows 518 and financial-based programs 520) have little likelihood of being selected based on past behavior.” Fig. 5).
In view of Opaluch’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that causing to be dynamically identified the one or more of the plurality of camera angles comprises determining, based on historical data, that the one or more of the plurality of camera angles is likely to be of interest. The modification would serve to facilitate navigation and selection of camera angles for viewing by users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426